Case: 09-10303        Document: 00511097947       Page: 1    Date Filed: 05/03/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                             May 3, 2010
                                         No. 09-10303
                                       Summary Calendar                     Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BOBBIE DOUGLAS PAYNE, JR.,

                                                   Defendant-Appellant


                       Appeal from the United States District Court
                            for the Northern District of Texas
                                 USDC No. 3:08-CR-49-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Bobbie Douglas Payne, Jr. appeals his conditional guilty plea conviction
for possession of an illegally manufactured destructive device,1 arguing that the
district court erred by denying his motion to suppress evidence of the pipe bomb
found during a search of his car’s trunk. The court held that the police had
probable cause and, alternatively, conducted the search pursuant to a valid
inventorying.         We affirm the probable cause finding and do not reach the

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
        1
            In violation of 26 U.S.C. § 5861(c).
   Case: 09-10303        Document: 00511097947 Page: 2            Date Filed: 05/03/2010
                                     No. 09-10303

inventory question.
      “When considering the denial of a motion to suppress, this court reviews
the district court’s factual findings for clear error and its Fourth Amendment
conclusions de novo.”2 The record shows the district court did not clearly err in
finding these facts: Two police officers observed an illegally parked car with four
people inside. The occupants were holding up sheets in front of the windows to
conceal their activities. Upon noticing the police, the four occupants exited and
scattered. The police approached and quickly apprehended the suspects, one of
whom was Payne. Patting him down, one officer found a pill, which Payne said
was hydrocodone; Payne confessed that he had no prescription. The officer
arrested him and read him his rights. Searching Payne incident to arrest, the
officer    found     a   syringe    which     Payne     said    he     used    for   injecting
methamphetamine. Payne admitted he owned the illegally parked car and that
he did drugs in it. The other suspects – one of whom had thrown meth into the
bushes while fleeing – also admitted to using the car to do drugs. The police
determined they had probable cause to search the car.                         They found no
contraband in the passenger compartment, but opened the trunk to find Payne’s
pipe bomb.
      “It is well settled that warrantless searches of automobiles are permitted
by the Fourth Amendment if the officers have probable cause to believe that the
vehicle contains contraband or other evidence of a crime.” 3 Payne argues that
even if the police had probable cause to search the passenger compartment, after
coming up empty there, they had no reason to look in the trunk. We disagree.
The Supreme Court has held that “[i]f probable cause justifies the search of a
lawfully stopped vehicle, it justifies the search of every part of the vehicle and




      2
          United States v. Troop, 514 F.3d 405, 409 (5th Cir. 2008).
      3
          United States v. McSween, 53 F.3d 684, 686 (5th Cir. 1995).

                                               2
   Case: 09-10303         Document: 00511097947 Page: 3          Date Filed: 05/03/2010
                                      No. 09-10303

its contents that may conceal the object of the search.” 4 We have commented
that if “officers have probable cause to believe that contraband is located
somewhere in a car, but they don’t know exactly where, then they can search the
entire vehicle.” 5 Here, the police had probable cause to believe they would find
evidence of drug crime somewhere in the car.
       AFFIRMED.




       4
           United States v. Ross, 456 U.S. 798, 825 (1982).
       5
        United States v. Seals, 987 F.2d 1102, 1107 n.8 (5th Cir. 1993); see also McSween, 53
F.3d at 687 (holding that where the police during a traffic stop smell recently burned
marijuana but fail to find contraband in the car’s passenger compartment, probable cause
extends to search the trunk and under the hood).

                                                3